UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4096


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ENRIQUE SARDINETAS SANCHEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:07-cr-00030-gec-6)


Submitted:    February 19, 2009            Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Spurell, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke,
Virginia, for Appellant. Ronald Andrew Bassford, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Enrique Sardinetas Sanchez appeals from the 210-month

sentence      imposed     after    he    pleaded      guilty    to   conspiracy    to

distribute more than 500 grams of methamphetamine.                        Counsel has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), stating that, after a review of the record, there

are no meritorious issues for appeal.                   Sanchez has not filed an

informal supplemental brief, and the Government has declined to

file a brief.        Sanchez’s Anders brief argues that his sentence

may not be reasonable.           Finding no error, we affirm.

              We review Sanchez’s sentence under a deferential abuse

of discretion standard.            See Gall v. United States, 128 S. Ct.

586, 590 (2007).           The first step in this review requires the

court to ensure that the district court committed no significant

procedural error, such as improperly calculating the Guidelines

range.     United States v. Osborne, 514 F.3d 377, 387 (4th Cir.),

cert.    denied,     128    S.    Ct.    2525       (2008).     Other     significant

procedural errors include “treating the Guidelines as mandatory,

failing to consider the § 3553(a) factors, selecting a sentence

based    on     clearly    erroneous      facts,      or   failing   to    adequately

explain the chosen sentence.”                  Gall, 128 S. Ct. at 597.            The

court    then     considers      the    substantive        reasonableness     of   the

sentence, taking into account the totality of the circumstances.

Id.      This    court    presumes      that    a   sentence   within     a   properly

                                           2
calculated Guidelines range is reasonable.                           United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007).

            In      sentencing,         the       district     court       should      first

calculate     the     Guidelines         range       and     give    the      parties    an

opportunity      to       argue        for    whatever        sentence        they      deem

appropriate.        United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.    2007).      The     court      should      then     consider    the    28    U.S.C.

§ 3553(a) (2006) factors to determine whether they support the

sentence requested by either party.                   Id.     While a district court

must consider the statutory factors and explain its sentence, it

need not explicitly reference § 3553(a) or discuss every factor

on the record, particularly when the court imposes a sentence

within a properly calculated Guidelines range.                         United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            Here,     the      court    correctly        calculated     the    Guidelines

range and then gave both parties the opportunity to argue for

whatever sentence they deemed appropriate.                          Thus, the district

court    committed        no    procedural          or     substantive        error,    and

Sanchez’s sentence, which was within the calculated Guidelines

range, is presumptively reasonable.                   Therefore, we conclude that

there was no abuse of discretion by the district court.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore      affirm     Sanchez’s      judgment        of    conviction.         This

                                              3
court requires that counsel inform Sanchez, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Sanchez requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Sanchez.

               We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the    court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4